  Case: 4:20-cv-00509-SEP Doc. #: 17 Filed: 05/04/21 Page: 1 of 3 PageID #: 65




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

SHANE W. SCHAPER,                                  )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           )           Case No. 4:20-CV-00509 SEP
                                                   )
SAFECO INSURANCE COMPANY                           )
OF ILLINOIS,                                       )
                                                   )
           Defendant.                              )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Shane Schaper’s unopposed Motion to
Remand. Doc. [15]. The case arises out of a car accident that occurred on July 23, 2018, when
Plaintiff was injured by a vehicle driven by an underinsured motorist. Plaintiff originally filed
this action for uninsured motorist coverage and vexatious refusal to pay in the Circuit Court of
Jefferson County, Missouri, seeking an amount in excess of $25,000. Defendant Safeco
Insurance Company of Illinois removed the action to this Court pursuant to 28 U.S.C. §
1332(a)(1), which requires complete diversity of citizenship among the litigants and an amount
in controversy greater than $75,000, exclusive of interest and costs. Doc. [1]. Plaintiff
subsequently filed the instant Motion to Remand, alleging that the Court lacks jurisdiction
because the amount in controversy does not exceed the jurisdictional threshold. Attached to his
Motion to Remand is a binding stipulation signed by Plaintiff that he is not seeking damages
greater than $75,000, exclusive of interest and costs, and that he would not accept an amount in
excess of that. Doc. [15-1]. Defendant has not filed a response to the Motion to Remand, and
has indicated to the Court that it does not oppose the motion.
       Federal Courts are courts of limited jurisdiction and a lack of federal subject matter
jurisdiction cannot be waived. Magee v. Exxon Corp., 135 F.3d 599, 601 (8th Cir.1998). The
purpose of the removal statute is to restrict and limit removal jurisdiction; therefore, the statute is
to be construed narrowly and any doubt should be resolved against removal jurisdiction.
American Fire and Cas. Co. v. Finn, 341 U.S. 6 (1951). The Court’s jurisdiction “is measured
  Case: 4:20-cv-00509-SEP Doc. #: 17 Filed: 05/04/21 Page: 2 of 3 PageID #: 66




either at the time the action is commenced or, more pertinent to this case, at the time of
removal.” Schubert v. Auto Owners Ins. Co., 649 F.3d 817, 822 (8th Cir. 2011).
        While post-removal events reducing the amount in controversy do not divest the court of
jurisdiction once it has attached, St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292
(1938), the Court may consider subsequent events showing that, in fact, the required amount was
not in controversy at the time federal court jurisdiction was invoked, Schubert, 649 F.3d at 822-
23. Post-removal affidavits or stipulations may, therefore, be considered to resolve whether the
district court has jurisdiction, so long as the stipulation clarifies, rather than amends, the original
pleading. Pudlowski v. The St. Louis Rams, LLC, 829 F.3d 963 (8th Cir. 2016) (per curiam); see
also Armour v. Schneider Nat’l Carriers, Inc., Inc., 2016 WL 5470466, at *2, n. 2 (E.D. Mo.
Sept. 29, 2016). In Missouri, state law prohibits plaintiffs from specifying damages in their state
court complaints, and accordingly, federal district courts have routinely permitted Missouri
plaintiffs to establish the amount in controversy to a legal certainty through a stipulation filed
after removal. See Ingram v. Procter & Gamble Paper Products Co., 2011 WL 1564060, at *2
(E.D. Mo. Apr. 25, 2011) (collecting cases).
        Here, Plaintiff has stipulated that the amount in money damages he is seeking does not
exceed the jurisdictional amount, and that he will not accept damages or judgment in excess of
$75,000, exclusive of interest and costs. This stipulation clarifies the original pleading, which
did not include a specific amount of damages, in accordance with Missouri state law. By filing
such stipulation, Plaintiff has established to a legal certainty that the claim is for less than the
requisite amount. See Hughes v. Transwood, Inc., 2018 WL 1762719, at *2 (E.D. Mo. Apr. 12,
2018). In light of the foregoing, and lacking subject matter jurisdiction under 28 U.S.C. §
1332(a)(1), the Court will remand this action to the Circuit Court of Jefferson County, Missouri.
See Slavin v. State Farm Mut. Auto. Ins. Co., 2005 WL 3274337 (E.D. Mo. Dec. 2, 2005)
(remand appropriate where Plaintiff stipulates that he does not seek and will not accept amount
in excess of $75,000, exclusive of interest and costs).
        Accordingly,
        IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand is GRANTED. Doc.
[15].
        IT IS FURTHER ORDERED that this action is REMANDED to the Circuit Court of
Jefferson County, Missouri, for all further proceedings.

                                                   2
  Case: 4:20-cv-00509-SEP Doc. #: 17 Filed: 05/04/21 Page: 3 of 3 PageID #: 67




       An appropriate Order of Remand will be entered on this date.


Dated this 4th day of May, 2021.




                                               SARAH E. PITLYK
                                               UNITED STATES DISTRICT JUDGE




                                              3
